BRETT, Judge.
David Mayfield has filed his petition in this Court to secure his release from confinement in the state penitentiary by writ of habeas corpus. Petitioner prepared his application without assistance of counsel.
We have before us petitioner’s unverified petition, wherein he alleges that he was convicted in Muskogee County for the crime of kidnapping and given twenty years therefor, and for the crime of larceny of an automobile, for which he received a sentence of ten years, and admits that he was guilty of both charges.
Petitioner failed to attach a certified copy of the information, together with a copy of the judgment and sentence of the district court of Muskogee County, as repeatedly held necessary by this court. The petition is insufficient. In re: Morgan, Okl.Cr., 309 P.2d 1089; Ex parte Hines, Okl.Cr., 289 P.2d 972; Ex parte Hall, 91 Okl.Cr. 11, 215 P.2d 587.
We have also held that in a habeas corpus proceeding the inquiry is limited to whether the court had jurisdiction of the subject matter, jurisdiction of the person, and authority under the law to pronounce the judgment and sentence rendered. The jurisdiction of the district court of Muskogee County is not questioned.
This court has further consistently held that after having denied petition for writ of habeas corpus, we will not ordinarily entertain a subsequent petition for such writ on the same grounds and facts, or any other grounds or facts existing when the first application was made, whether presented then or not. Hibbs v. Raines, Okl.Cr. 344 P.2d 672; Ex parte Hanger, Okl.Cr., 373 P.2d 272; Allen v. Raines, Okl.Cr., 368 P.2d 667.
The records of this court show that this petitioner heretofore filed an application for writ of habeas corpus herein, and *459the writ was denied on February 5, 1964, Application of Mayfield, Okl.Cr., 389 P.2d 362. In that application petitioner alleged that he was suffering with tuberculosis; that he had been transferred from the penitentiary to the Tubercular Hospital at Clinton, Oklahoma .for treatment, and had been returned to the penitentiary for disciplinary reasons. The same statement is made in the present application. In our former opinion we stated:
“The transfer and hospitalization of inmates of the State Penitentiary is vested, by law, in the Executive authority of the State of Oklahoma, and it is .to that authority that the petitioner must address in his request.”
For the reasons stated herein, the writ of habeas'corpus is denied.
BUSSEY, P. J., and NIX, J., concur.